DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: L4 of the claim recites “a plurality of filling parts” but should recite “the plurality of filling parts” in order to have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (KR 2016-0121281, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021).
Regarding Claims 1 and 20, Rho discloses in Figs. 20a-b a wearable device (10), comprising a device body and a wearable-device accessory, wherein the wearable-device accessory is configured to fasten the device body on a part of a human body, wherein the wearable-device accessory comprises a flexible battery (100, 200) that supplies power to the device body ([0014]-[0016], [0045], see annotated Fig. 20 provided below).

    PNG
    media_image1.png
    520
    1052
    media_image1.png
    Greyscale

Specifically, Rho discloses wherein the flexible battery (100, 200) comprises:
an electrochemical cell layer (130) (Fig. 19, [0059]-[0060]);
a wrapping layer (110) that wraps the electrochemical cell layer (130) (Fig. 6a, [0046], [0059]); and
an energy absorbing layer (121, 122, 140) ([0082], [0135], wherein the packaging material 121, 122 and the support 140 may be made of an elastic material that maintain the battery 100 in an arc and therefore form an energy absorbing layer), wherein:
the electrochemical cell layer (130) has a first surface (e.g. 136b) and a second surface (e.g. 132b) that are opposite each other (Fig. 19, [0059]-[0061]);
the energy absorbing layer (121, 122, 140) is located between the first surface (136b) of the electrochemical cell layer (130) and the wrapping layer (110) and between the second surface (132b) of the electrochemical cell layer (130) and the wrapping layer (110) (Figs. 6a and 19, [0078], [0133]);
the energy absorbing layer (121, 122, 140) comprises a plurality of supporting parts (121, 122) ([0078], wherein the packaging material 121, 122 is made of a plate-shaped member in order to protect the electrochemical cell layer 130 and therefore functions as a supporting part) and a plurality of filling parts (140) ([0133], wherein the support 140 fills the area between the plurality of supporting parts 121, 122 and the wrapping layer 110 and therefore functions as a plurality of filling parts), wherein the plurality of filling parts (140) are disposed between the plurality of supporting parts (121, 122) and the wrapping layer (110) (Figs. 6a and 19).
Rho further discloses wherein the plurality of filling parts (140) may comprise a first contact surface that matches a second contact surface of the plurality of supporting parts (121, 122), and where a shape of the first contact surface is complementary to a shape of the second contact surface in order to prevent an excessive elastic force from being generated, thereby preventing the flexible battery (100) from breaking (Figs. 6a, 19, [0141]-[0144], wherein the pattern 126 formed on the plurality of supporting parts 121, 122 is also formed on the plurality of filling parts 140 and therefore a shape of the first contact surface of the plurality of supporting parts 121, 122 is complementary to a shape of the second contact surface of the plurality of filling parts 140);
each supporting part in the plurality of supporting parts (121, 122) protrudes outwards from either surface of the electrochemical cell layer (130) (Figs. 6a, 19, [0122]-[0127]); and
the plurality of supporting parts (121, 122) comprise an elastic material ([0097]-[0098], [0104], [0110]-[0112]).
It would have been obvious to one of ordinary skill in the art to form the energy supporting layer such that a shape of the first contact surface is complementary to a shape of the second contact surface, as disclosed by Rho, wherein the skilled artisan would have reasonable expectation that such would prevent an excessive elastic force from being generated, thereby preventing the flexible battery from breaking, as desired by Rho.
Thus, modified Rho discloses wherein each of the first contact surface and the and second contact surface comprises a wavy curved surface, and wherein the wavy curved surface is in a shape of a sine or cosine waveform (Figs. 6a, 19).
Regarding Claim 2, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein:
the energy absorbing layer (121, 122, 140) comprises a first-surface supporting part (121) and a second-surface supporting part (122) (Figs. 6a, 19, [0079]);
the first-surface supporting part (121) comprises a plurality of supporting parts located between the first surface (e.g. 136b) of the electrochemical cell layer (130) (Figs. 6a, 19, [0122]-[0127], see peaks on the first surface supporting part 121); and
the second-surface supporting part (122) comprises a plurality of supporting parts located between the second surface (e.g.132b) of the electrochemical cell layer (130) and the wrapping layer (110) Figs. 6a, 19, [0122]-[0127], see peaks on the second surface supporting part 122); 
wherein a bulge of the first-surface supporting part (121) protruding outward from the electrochemical cell layer (130) is interfaced with a bulge of the second-surface supporting part (122) protruding outward from the electrochemical cell layer (130) (Figs. 6a, 19, [0122]-[0127]).
Regarding Claim 3, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein a highest point, protruding outward from the electrochemical cell layer (130), of any supporting part in the first-surface supporting part (121) corresponds, along a direction vertical to the first surface and the second surface, to a contact point between the second-surface supporting part (122) and the surface of the electrochemical cell layer (130) or a position closest to the surface of the electrochemical cell layer (130) (Figs. 6a, 19, [0122]-[0127]).
Regarding Claim 6, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein the plurality of filling parts (140) and the plurality of supporting parts (121, 122) are interlaced with each other ([0143]-[0144]), wherein each one of the plurality of filing parts (140) comprises an elastic material ([0135]).
Specifically, modified Rho discloses wherein the plurality of supporting parts (121, 122) comprise an elastic material (see a first resin layer 121a, 122b and a second resin layer 121c, 122c) in addition to a resilient metal layer (121b, 122b) ([0097]-[0105], [0110]-[0113]) and wherein the plurality of filling parts (140) comprise an elastic material ([0135]).
Consequently, modified Rho discloses wherein a modulus of elasticity of each one of the plurality of filling parts (140) is necessarily and inherently smaller than a modulus of elasticity of each one of the plurality of supporting parts (121, 122) ([0097]-[0105], [0110]-[0113], [0135]).
Regarding Claim 7, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein a contact surface between the plurality of supporting parts (121, 122) and the plurality of filling parts (140) is a wavy curved surface (Fig. 6a, [0141]-[0144], as rendered obvious above), wherein the plurality of supporting parts (121, 122) are located on one side, facing the electrochemical cell layer (130), of the curved surface, and wherein the plurality of filling parts (140) are located on the other side of the curved surface (Figs. 6a, 19, [0141]-[0144]).
Regarding Claim 8, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein on a cross section vertical to two opposite surfaces, which are the first surface (e.g. 136b) and the second surface (e.g. 132b), of the electrochemical cell layer (130), a contact surface between the plurality of supporting parts (121, 122) and the plurality of filling parts (140) is in a shape of a waveform (126) (Figs. 6a, 19, [0130], [0141], [0143]-[0144]).
Regarding Claim 9, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein the energy absorbing layer (121, 122, 140) may further comprise a wire (150), wherein the wire (150) provides an excellent antibacterial and electromagnetic shielding effect when utilized in the wearable device (10) ([0153]).
Specifically, modified Rho discloses wherein the wire (150) forms a plurality of empty parts disposed between the plurality of supporting parts (121, 122) and the wrapping layer (110) (Figs. 1-2, 6a), the plurality of supporting parts (121, 122) and the plurality of empty parts are interlaced with each other (Figs. 2, 6a), and a surface, facing the plurality of empty parts, of the plurality of supporting parts (121, 122) is a wavy curved surface (Figs. 2, 6a, [0141]-[0144]).
It would have been obvious to one of ordinary skill in the art to utilize a wire in the energy absorbing layer of modified Rho, such that the energy absorbing layer comprises a plurality of empty parts disposed between the plurality of supporting parts and the wrapping layer, the plurality of supporting parts and the plurality of empty parts are interlaced with each other, and a surface, facing the plurality of empty parts, of the plurality of supporting parts is a wavy curved surface, as disclosed by modified Rho, in order to provide an excellent antibacterial and electromagnetic shielding effect in the wearable device.
Regarding Claim 10, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein on a cross section vertical to two opposite surfaces, which are the first surface (e.g. 136b) and the second surface (e.g. 132b), of the electrochemical cell layer (130), a contact surface between the plurality of supporting parts (121, 122) and the plurality of filling parts (140) is in a shape of a waveform (126) (Figs. 6a, 19, [0130], [0141]-[0144]).
Regarding Claim 17, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses a positive electrode (136, 112) and a negative electrode (132, 112) ([0050], 0060]), wherein a part of the positive (136) and negative electrodes (132) is inserted into the electrochemical cell layer (130) ([0060]), and wherein the other part of the positive and negative electrodes (112) extends out of the electrochemical cell layer (130) and the wrapping layer (110), to supply electric power to a load (Fig. 1, [0048]-[0050]).
Regarding Claim 18, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein the electrochemical cell layer (130) may comprise at least two electrochemical cell sublayers (Fig. 6b, see two electrochemical cell sublayers 130 corresponding to two electrochemical cells 120) in order to increase the overall capacity of the flexible battery (100) ([0145], [0149]), wherein an auxiliary energy absorbing layer is disposed between every two of the electrochemical cell sublayers (Fig. 6b, [0146]-[0147], see a third energy absorbing layer 121, 122, 140 between the two electrochemical cells 120 that functions as the auxiliary energy absorbing layer), and wherein the auxiliary energy absorbing layer (140) comprises an elastic material ([0135]).
It would have been obvious to one of ordinary skill in the art to utilize at least two electrochemical cell sublayers in the electrochemical cell layer, wherein an auxiliary energy absorbing layer is disposed between the electrochemical cell sublayers, as disclosed by modified Rho, in over to increase the overall capacity of the flexible battery.
Regarding Claim 19, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein the auxiliary energy absorbing layer (Fig. 6b, [0146], see a third energy absorbing layer 121, 122, 140 between the two electrochemical cells layers 130 of 120 that functions as the auxiliary energy absorbing layer) comprises a plurality of supporting parts (121, 122) ([0143]-[0144]), wherein each one of the plurality of supporting parts is a semicircle (Figs. 13, 19, [0143]-[0144], wherein the auxiliary energy absorbing layer 121, 122, 140 has a pattern corresponding to the pattern of the electrochemical cell layer 130).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (KR 2016-0121281, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021), as applied to Claim 1 above, and further in view of Wang et al. (CN 106 252 737, cited on the IDS dated 03/18/2020, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021).
Regarding Claim 5, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein a wave crest of the wavy curved surface located on one surface of the electrochemical cell layer (130 of Rho) exactly faces, along a direction vertical to the first surface (e.g. 136b) and the second surface (e.g. 132b) of the electrochemical cell layer (130 of Rho), a wave trough of the wavy curved surface located on the other surface of the electrochemical cell layer (130 of Rho) (Figs. 6a , 19, [0124]-[0126], [0129]-[0130], [0143]-[0144] of Rho).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (KR 2016-0121281, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021), as applied to Claim 1 above, and further in view of Lee et al. (US PGPub 2018/0269436, which has a foreign priority date of March 14, 2017). 
Regarding Claim 13, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses a desire for the flexible battery to be capable of being bent ([0014]-[0016]).
While modified Rho discloses a wrapping layer (110) that wraps the electrochemical cell layer (130) (Fig. 6a, [0046], [0059]), modified Rho does not disclose a protection layer disposed on an outer surface of the wrapping layer, wherein the protection layer comprises an elastic material, to form double-layer protection for the electrochemical cell layer.
Lee teaches in Fig. 1 a battery (100) comprising an electrochemical cell layer (battery cell) and a wrapping layer (pouch-shaped battery case) that wraps the electrochemical cell layer ([0006], [0028], [0043]).
Specifically, Lee teaches wherein the battery (100) comprises a protection layer (protective film) disposed on an outer surface of the wrapping layer ([0028], [0043]), wherein the protection layer comprises an elastic material ([0051], polymer resin) to form double-layer protection for the electrochemical cell layer ([0028], [0043]), in order to improve the safety of the battery (100) ([0045]).
It would have been obvious to one of ordinary skill in the art to utilize a protection layer in the flexible battery of modified Rho, such that the protection layer is disposed on an outer surface of the wrapping layer of modified Rho, wherein the protection layer comprises an elastic material, to form double-layer protection for the electrochemical cell layer, as taught by Lee, in order to improve the safety of the battery, wherein the protection layer comprises an elastic material and therefore the skilled artisan would have reasonable expectation that such would allow for the flexible battery of modified Rho to be capable of being bent, as desired by modified Wang. 
Claims 1, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (KR 2016-0121281, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021).
Regarding Claims 1, 9 and 20, Rho discloses in Figs. 20a-b a wearable device (10), comprising a device body and a wearable-device accessory, wherein the wearable-device accessory is configured to fasten the device body on a part of a human body, wherein the wearable-device accessory comprises a flexible battery (100, 200) that supplies power to the device body ([0014]-[0016], [0045], see annotated Fig. 20 provided below).

    PNG
    media_image1.png
    520
    1052
    media_image1.png
    Greyscale

Specifically, Rho discloses wherein the flexible battery (100, 200) comprises:
an electrochemical cell layer (130) (Fig. 19, [0059]-[0060]);
a wrapping layer (110) that wraps the electrochemical cell layer (130) (Fig. 6a, [0046], [0059]); and
an energy absorbing layer (121, 122, 140) ([0082], [0135], wherein the packaging material 121, 122 and the support 140 may be made of an elastic material that maintain the battery 100 in an arc and therefore form an energy absorbing layer), wherein:
the electrochemical cell layer (130) has a first surface (e.g. 136b) and a second surface (e.g. 132b) that are opposite each other (Fig. 19, [0059]-[0061]);
the energy absorbing layer (121, 122, 140) is located between the first surface (136b) of the electrochemical cell layer (130) and the wrapping layer (110) and between the second surface (132b) of the electrochemical cell layer (130) and the wrapping layer (110) (Figs. 6a and 19, [0078], [0133]);
the energy absorbing layer (121, 122, 140) comprises a plurality of supporting parts (121, 122) ([0078], wherein the packaging material 121, 122 is made of a plate-shaped member in order to protect the electrochemical cell layer 130 and therefore functions as a supporting part) and a plurality of filling parts (Figs. 6a, 19, [0136], see the area located between plurality of supporting parts 120 comprising 121, 122 and support 140), wherein the plurality of filling parts are disposed between the plurality of supporting parts (121, 122) and the wrapping layer (110) (Figs. 6a and 19), wherein the plurality of supporting parts (121, 122) comprise a first contact surface that matches a second contact surface of the plurality of filling parts (Figs. 6a, 19), wherein a shape of the first contact surface is complementary to a shape of the second contact surface (Fig. 6A), wherein each of the first contact surface and the second contact surface comprises a wavy curved surface, and wherein the wavy curved surface is in the shape of a sine or cosine waveform (Figs. 6a, 19, [0136], see the area located between plurality of supporting parts 120 comprising 121, 122 and support 140 that has a shape corresponding to the plurality of supporting parts 120 comprising 121, 122 and consequently having a wavy curved surface in a shape of a sine or cosine waveform);
each supporting part in the plurality of supporting parts (121, 122) protrudes outwards from either surface of the electrochemical cell layer (130) (Figs. 6a, 19, [0122]-[0127]); and
the plurality of supporting parts (121, 122) comprise an elastic material ([0097]-[0098], [0104], [0110]-[0112]).
Regarding Claim 9, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein the plurality of filling parts (Figs. 6a, 19, [0136], see the area located between plurality of supporting parts 120 comprising 121, 122 and support 140) may further comprise a wire (150) (Fig. 6a), wherein the wire (150) provides an excellent antibacterial and electromagnetic shielding effect when utilized in the wearable device (10) ([0153]).
Specifically, modified Rho discloses wherein the wire (150) may form a plurality of empty parts disposed between the plurality of supporting parts (121, 122) and the wrapping layer (110) (Figs. 1-2, 6a, 8b-c, [0150], [0153], [0156]-[0157]).
It would have been obvious to one of ordinary skill in the art to utilize a wire in the plurality of filling parts of modified Rho, such that the plurality of filling parts comprise a plurality of empty parts disposed between the plurality of supporting parts and the wrapping layer, as disclosed by modified Rho, in order to provide an excellent antibacterial and electromagnetic shielding effect in the wearable device.
Regarding Claim 10, modified Rho discloses all of the limitations as set forth above. Modified Rho further discloses wherein on a cross section that is of the flexible battery and that is vertical to two opposite surfaces, which are the first surface (e.g. 136b) and the second surface (e.g. 132b), of the electrochemical cell layer (130), a cross section of each one of the plurality of supporting parts (121, 122) and a cross section of each of one of the plurality of filling parts are in a shape of half-sine or half-cosine waveform (Figs. 6a, 19, [0130], [0141]-[0144]).
Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.
Regarding Claims 1 and 20, the Applicant argues that Rho has not been shown to etch or suggest “each of the first contact surface and second contact surface comprises a wavy curved surface, and wherein the wavy curved surface is in the shape of a sine or cosine waveform” as recited in amended Claim 1. For example, Rho is silent with respect to, and has not been shown to teach or suggest that a contact surface of element 140 comprises a wavy curved surface that is in a shape of a sine or cosine waveform.
The Examiner respectfully disagrees and notes that Rho discloses wherein the plurality of supporting parts (121, 22) comprise a wavy curved surface is in the shape of a sine or cosine waveform (Figs. 6a and 19).
As set forth in the rejection above, Rho discloses wherein the plurality of filling parts (140) may comprise a first contact surface that matches a second contact surface of the plurality of supporting parts (121, 122), and where a shape of the first contact surface is complementary to a shape of the second contact surface in order to prevent an excessive elastic force from being generated, thereby preventing the flexible battery (100) from breaking (Figs. 6a, 19, [0141]-[0144], wherein the pattern 126 formed on the plurality of supporting parts 121, 122 is also formed on the plurality of filling parts 140 and therefore a shape of the first contact surface of the plurality of supporting parts 121, 122 is complementary to a shape of the second contact surface of the plurality of filling parts 140);
It would have been obvious to one of ordinary skill in the art to form the energy supporting layer such that a shape of the first contact surface is complementary to a shape of the second contact surface, as disclosed by Rho, wherein the skilled artisan would have reasonable expectation that such would prevent an excessive elastic force from being generated, thereby preventing the flexible battery from breaking, as desired by Rho.
Thus, modified Rho discloses wherein each of the first contact surface and the and second contact surface comprises a wavy curved surface, and wherein the wavy curved surface is in a shape of a sine or cosine waveform (Figs. 6a, 19).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 was indicated as containing allowable subject matter, as set forth in the prior Office Actions dated October 22, 2021 and March 18, 2022. Thus, refer to the Office Actions dated October 22, 2021 and March 18, 2022 for the statement of reasons for the indication of allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                       November 15, 2022
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 28, 2022